Citation Nr: 1628711	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-27 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 
 
2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and former representative



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for PTSD.  

In February 2014, the Board denied the issue of entitlement to service connection for PTSD, and remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD for further development.  The Veteran appealed the Board's decision with respect to the denial of service connection for PTSD to the Court of Appeals for Veterans Claims, and by a May 2015 Order, the Court vacated the decision and remanded it for adjudication pursuant to the Joint Motion for Remand.

The issues of entitlement to service connection for a traumatic brain injury, tinnitus, and headaches were raised by the record at the Veteran's March 2016 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  The hearing transcript indicates a desire to apply for VA benefits for traumatic brain injury, tinnitus, and headaches, but does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over these matters, they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9(b). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least in equipoise as to whether a variously diagnosed acquired psychiatric disability, to include PTSD, is related to service.

CONCLUSION OF LAW

The criteria for establishing service connection for acquired psychiatric disability, to include PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he currently suffers from PTSD due to events that occurred during active service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Such includes psychosis, but not PTSD.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, including psychosis, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Several provisions have been created for PTSD cases.  For example, if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  When a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and PTSD is diagnosed by a VA psychiatrist or psychologist the veteran's statements alone may establish the occurrence of the claimed stressor in absence of clear and convincing evidence to the contrary and provided the stressor is consistent with the veteran's service.  38 C.F.R. § 3.304(f)(3).  (The other provisions of § 3.304 do not apply here as the Veteran was not diagnosed with PTSD in service and he has not alleged a personal assault occurred in service or a prisoner-of-war status.)

Out the outset, the Board notes that the Veteran is in receipt of a Purple Heart for wounds that he incurred in combat during his service in the Vietnam War.  His service personnel records reflect that he served in a number of military search and destroy operations while in Vietnam, to include Operation Pursuit, Operation Tampa, Operation Worth, Operation Ballard Valley, and Operation Allen Brook.  His reported service stressor, when he witnessed a fellow soldier lose limbs during a combat mission, stems from one of these missions.  When reviewing this evidence, the Board finds that the Veteran's stressor in service is consistent with the circumstances, conditions, and hardships of the veteran's combat service.

The Board also finds that the competent, probative, and persuasive medical evidence is at least in equipoise regarding a diagnosis of PTSD and a relationship to service.  In that regard, thorough psychological examination conducted in January 2014 by Dr. E.T. reflects a finding that the Veteran met the criteria for a diagnosis of PTSD based upon his service stressors.  That diagnosis and opinion was based upon clinical interview with the Veteran, review of the service treatment records and post-service medical evidence, to include the relevant VA examinations, and psychological testing.  The conclusion reached was well-reasoned and consistent with the record.  It is thus entitled to significant probative weight.  A diagnosis of PTSD related to the Veteran's combat experiences was also provided by C.M.K., ARNP in July 2011 and noted that the Veteran's "symptoms of depression, anxiety, insomnia, isolation, hyperirritability, and hopelessness are consistent with a diagnosis of PTSD."

The Board finds that the February 2011 VA opinion is of less probative value, as although the examiner found that the Veteran did not meet Criterion D for a diagnosis of PTSD, hyperarousal, that finding is inconsistent with the report of examination.  For, when interviewing the Veteran, the examiner found that the Veteran suffered from increased arousal related to his sleep impairment and also related to his irritability/anger.  Therefore, the conclusion that he did not suffer from hyperarousal is unclear and unexplained.  The Board also finds that the January 2014 opinion is of higher probative value than the July 2012 VA opinion, as the July 2012 opinion incorrectly stated that for there to be PTSD, the disorder "must be the primary casual factor of significant impairment in social and occupational functioning."  This conclusion is also unclear, as the psychological criterion state instead that "the PTSD symptoms described cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  Thus, it is unclear how "clinically significant" and "primary causal factor" equate to one another, and the examiner did not provide any explanation for this distinction.  

The Veteran has provided many lay statements, from himself, his family, and his friends, describing his psychiatric symptoms.  He has provided consistent testimony that he suffers from concentration problems, generalized anxiety, memory loss, flashbacks, sleep disturbance, overwhelming feelings of sorrow, withdrawal, and depression, related to his war service in Vietnam, as thoroughly described by the January 2014 examiner.  

Resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disability, to include PTSD, is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is granted.


REMAND

In July 2015, the Veteran filed a notice of disagreement to a July 2015 rating decision denying his claim for a TDIU.  To date, a statement of the case has not been issued on this appeal and therefore the case must be remanded.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the claim of entitlement to a TDIU.  Only if the appellant completes an appeal as to this issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


